UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7477


WADE STEPNEY, JR.,

                Plaintiff - Appellant,

          v.

DR. R. NEVILLE, SCDC KCI R&E; DR. LEWIS, SCDC PCI; NURSE
BISHOP, SCDC PCI; DR. PAYAM YOUSEFIAM, Providence N.E.
Family Care; WARDEN L. CARTLIDGE, SCDC PCI; ASSOCIATE WARDEN
CLAYTOR, SCDC PCI; ASSOCIATE WARDEN MOONEY, SCDC PCI; DR.
MONNIQUE SINGLETON, OCCRDC,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   J. Michelle Childs, District Judge.
(1:13-cv-03073-JMC)


Submitted:   February 24, 2015            Decided:   February 27, 2015


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wade Stepney, Jr., Appellant Pro Se.    Steven Michael Pruitt,
MCDONALD, PATRICK, POSTON, HEMPHILL & ROPER, LLC, Greenwood,
South Carolina; Lydia L. Magee, Marian Williams Scalise, Bruce
Hendricks Smith, RICHARDSON, PLOWDEN & ROBINSON, PA, Myrtle
Beach, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wade    Stepney,       Jr.,    appeals      the     district      court’s       order

accepting the recommendation of the magistrate judge to grant

the Defendants’ motions for summary judgment and denying relief

on his 42 U.S.C. § 1983 (2012) complaint.                      We have reviewed the

record and find no reversible error.                  Accordingly, we affirm for

the   reasons      stated    by     the   district      court.        See    Stepney     v.

Neville,     No.    1:13-cv-03073-JMC           (D.S.C.      Sept.    24,    2014).      We

dispense     with     oral    argument       because         the     facts    and     legal

contentions     are   adequately          presented     in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2